Frank Holt, Justice. This case relates to an employee’s scope of employment during a lunch hour. Appellant appeals from a judgment based upon a verdict of the jury holding it liable to the appellees for the negligence of appellant’s employee in an intersection accident. The jury found that at the time of the accident the employee, Mrs. Helen Christner, was acting within the scope of her employment. For reversal appellant contends that there is no substantial evidence that at the time of the accident its employee was acting within the scope of her employment. We think appellant is correct. On appeal we view the evidence and all reasonable inferences deducible therefrom in the light most favorable to the appellee and affirm the judgment of the trial court if there is any substantial evidence to support the verdict. St. Louis Southwestern Railway Co. v. Holwerk, 204 Ark. 587, 163 S.W. 2d 175. When an employee is engaged in performing services for his employer, the employer is liable for his actions until the servant turns aside from the master’s business. In Lindley v. McKay, 201 Ark. 675, 146 S.W. 2d 545 (1941), we reaffirmed this well settled rule as stated in Sweeden v. Atkinson Imp. Co., 93 Ark. 397, 125 S.W. 439 (1910): í í * * * And if the servant steps aside from the master’s business to do an independent act of his own and not connected with his master’s business, then the relation of master and servant is for such tune, however short, suspended; * * V’ To the same effect, see Healey v. Cockrill, 133 Ark. 327, 202 S.W. 229 (1918), and Van Dalsen v. Inman, 238 Ark. 237, 379 S.W. 2d 261 (1964). With this principle in mind, we review the evidence with particular reference to Van Dalsen, which we consider controlling in the case at bar. The employee was in charge of the bookkeeping for appellant’s Little Rock office at 1515 West Seventh Street. She signed the checks, made the payroll and was in charge of the office when her supervisor was out of the office. One of her duties was to make deposits in the appellant’s bank account which was in her name. Most of the time she made the deposit by mail. However, with her employer’s knowledge, she would sometimes drive downtown in her own car and make the deposit. She kept the deposit slips in the office until the end of the month when she mailed them to the home office. She took her lunch hour whenever she desired. Her employment did not require her to travel. She provided her own means of transportation, and did not receive any form of reimbursement when she used her car in making bank deposits for the company. She was paid on a monthly basis. On the day of the accident, appellant’s employee left the office about 11:30 a.m. in her own automobile. She drove downtown to her bank where she deposited her salary check. From there she went to another bank where she made a deposit in appellant’s account and received a copy of the deposit slip. The employee testified that from this bank she intended to proceed to Mitchell School at Roosevelt and Battery Streets, take her son home, and then return to work. Her child, being in the first grade, was dismissed at 12 o’clock, and since it was raining, she did not want him to walk home. According to Mrs. Oliristner, as she approached the intersection of Cumberland and Capitol Avenue, she debated whether to turn there but decided instead to continue south on Cumberland to Eighth Street, turn west on Eighth and proceed to Broadway, then out Broadway to Roosevelt and on to Battery where Mitchell School is located, thence to her home which was nearby at Roosevelt and Marshall. However, her plan was interrupted when she collided with a taxicab at the intersection of Cumberland and East Capitol. Her immediate supervisor, who was out of the office on the day of the mishap, testified that the only deposits Mrs. Christner was required to make were by mail and that for this purpose she was furnished with envelopes and mail deposit slips. He was aware that on occasion she deposited company funds while on her lunch hour. However, she was not required to do so. On cross-examination Mrs. Christner stated that she left the office in her car to make her own deposit and to pick up her son at school, and since she was going to be downtown, she decided to make the company’s deposit also. Further, she testified: “Q. So that you had been to Union Bank and deposited your check, dropped by "Worthen and made the company’s deposit and was there anything else to do for the company at all? A. No, sir. Q. Then you had completed whatever you had done for the company, whatever you had to do for the company was done? A. That is right. Q. And you were on your way then to Mitchell School? A. Tes, sir.” The burden of proof was upon appellees to offer some substantial evidence that at the time of the accident appellant’s employee was acting within the scope of her employment. When the evidence is viewed most favorably to the appellees, we are of the view that at the time of Hie accident the appellant’s employee, during her lunch hour, had turned her attention to and was solely engaged in her own personal affairs — not those of her master’s. During this period of time the relationship of master and servant was suspended and the appellant cannot be responsible for her actions. Reversed and dismissed. George Rose Smith, J., concurs. Harris, C.J., dissents.